Citation Nr: 0026064	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-05 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to December 
1954.  

The veteran died on March [redacted], 1997; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on March [redacted], 1997, as the result of 
complications encountered following surgery for repair of a 
berry aneurysm, including disability from a cerebral 
infarction, thrombosis of the inferior vena cava and coronary 
atherosclerosis.  

3.  At the time of his death, service connection was in 
effect for anxiety disorder, rated as 70 percent disabling; 
post-operative fistulectomy and perianal disease, rated as 30 
percent disabling; and residuals of trauma to the left 
buttock, rated as 20 percent disabling.  

4.  The veteran was considered totally disabled due to 
individual unemployability from June 16, 1992.  

5.  The veteran did not have a claim of service connection 
pending at the time of his death.  

6.  The claim of service connection for the cause of the 
veteran's death is not plausible.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.301, 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence shows that the veteran died on March [redacted], 1997.  
At the time of his death, service connection was in effect 
for anxiety disorder, rated as 70 percent disabling; post-
operative fistulectomy and perianal disease, rated as 30 
percent disabling; and residuals of trauma to the left 
buttock, rated as 20 percent disabling.  

The death certificate lists the cause of the veteran's death 
as having been cardiopulmonary arrest due to renal failure 
due to coagulopathy due to venous thrombosis.  It was noted 
that the veteran was status post craniotomy for a middle 
cerebral artery aneurysm with post-operative infarct 17 days 
before death.  Listed as other significant conditions 
contributing to death were tobacco, alcohol and prescription 
drug abuse.  

In June 1997, the veteran's body was exhumed, and an autopsy 
was performed.  The medical examiner noted that the veteran 
had undergone surgery for the repair of a berry aneurysm and 
concluded that the veteran's "death was the result of 
complications encountered in his postoperative state[,] 
including disability from his cerebral infarction, the 
thrombosis of his inferior vena cava [and] coronary 
atherosclerosis."  

In an August 1997 letter, the Chief Medical Examiner noted 
that the family was concerned with the relevance of the 
veteran's alleged history of alcohol and prescription drug 
abuse to his death.  The medical examiner stated that he saw 
"no reason that they should have been included on his death 
certificate regardless of whether they were accurate or not.  
Certainly his fatal medical complications were unrelated to 
alcohol use and/or medication use or abuse."  

In her Substantive Appeal, the appellant stated that this was 
not in reference to the veteran's service-connected 
disabilities contributing to his death.  Rather, she inquired 
as to why she and her son would not be receiving any money 
from the veteran's service-connected disabilities.  

There is no medical evidence suggesting the presence of renal 
failure, venous thrombosis, middle cerebral artery aneurysm 
or coronary atherosclerosis during the veteran's period of 
service or for many years after his separation therefrom.  

Further, there is no medical evidence linking the veteran's 
renal failure, venous thrombosis, middle cerebral artery 
aneurysm or coronary atherosclerosis to any event in service.

Finally, there is no medical evidence suggesting that the 
veteran's service-connected anxiety disorder, post-operative 
fistulectomy and perianal disease and residuals of trauma to 
the left buttock contributed materially in producing or 
accelerating the veteran's death.  

The Board is cognizant of the appellant's general assertions 
that the veteran's death was caused by his service or 
service-connected disabilities.  As a lay person, however, 
she is not competent to offer an opinion as to the questions 
of medical diagnosis or causation presented in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As there is no competent evidence attributing the veteran's 
death to service or service-connected disabilities, the Board 
finds that the appellant has failed to meet her initial 
burden of producing evidence of a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107.  

The Board notes that the appellant has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify her of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  Indeed, in an April 2000 supplemental 
statement of the case, the RO notified the appellant that 
they were unable to retrieve the veteran's terminal 
hospitalization records, but that they would assist her in 
obtaining any relevant medical records.  The appellant has 
not indicated that there are any relevant medical records 
which would support her claim-including the terminal 
hospitalization records.  

In order to establish a well-grounded claim of service 
connection, the appellant must submit medical evidence 
supporting her contention that the veteran's death was due to 
his service or service-connected disabilities.  Indeed, in 
the April 2000 supplemental statement of the case, the RO 
advised the appellant that she needed to submit medical 
evidence of a nexus between his death and service.  

In the absence of medical evidence attributing the veteran's 
fatal diseases to service, the Board finds that the appellant 
has not submitted a well-grounded claim of service connection 
for the cause of the veteran's death.  




ORDER

As a well-grounded claim of service connection for the cause 
of the veteran's death has not been submitted, the appeal is 
denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 




- 2 -






- 1 -


